DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 9/23/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7, 10, 11, 13, 14, 15 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Smith et al (WO 2015/054208 hereafter Smith) in view of Olson et al (US 2010/0266716 hereafter Olson) and Miki et al (Near-Infrared Dye-Conjugated Amphiphilic Hyaluronic Acid Derivatives as a Dual Contrast Agent for In Vivo Optical and Photoacoustic Tumor Imaging; Biomacromolecules, 16, 2015, 219-227).

While the dye molecules of the Smith are included in the injectable fluid, the reference is silent to the means of their inclusion i.e. the binding means of the dye to the polymer.  The use of covalently bound dyes is known in the art as seen in the Olson patent.
Olson discloses an injectable composition comprising safe photodynamic agents [abstract, 0047-49].  The photodynamic agents include reactive dyes such as rhodamine, cyanines, indocyanine, indigo carmine and methylene blue which are covalently bound to the stabilizing material such as a polymer [0055].  It would have been obvious to substitute the dyes of Olson into the formulation of Smith as they disclose similar dyes and aqueous solutions for injection. 
While this combination provides a stable, sterile injectable formulation, the combination is silent to the absorption and emission wavelengths.  The use of conjugated dyes which absorb at one wavelength and emit at a different wavelength is known in the art as seen in the Miki study.
Miki discloses a near infrared dye conjugated amphiphilic hyaluronic acid composition (abstract). The dye is bound to the polysaccharide such as hyaluronic acid by various means (Scheme 1 and 2).  When exposed to a wavelength, the imaging conjugate fluoresce a longer wavelength (page 221). The injectable invention is aqueous (page 221). The compositions are useful in imaging tumors in the body (page 222).  It would have been obvious to include the dyes into the formulation of Smith as they solve the same problem.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable and sterile injectable formulation useful in imaging procedures. It would have .  
Response to Arguments
Applicant's arguments filed 9/23/21 have been fully considered but they are not persuasive. Applicant argues that the combination of Smith, Olson and Miki does not render the claims obvious since the prior art combination uses dyes for different reasons and the formulations would not be compatible.
Regarding this argument, it is the position of the Examiner that the combination continues to render the claims obvious since the claims are drawn to a product comprising essential elements and those elements are combined in the same way in the prior art.  The claims recite a sterile injectable solution comprising water and a hydrophilic polymer that has a dye covalently bound to it.  The aqueous formulation is thixotropic and reduced viscosity under shear.  Smith discloses a sterile injectable aqueous formulation that comprises at least a hydrophilic polymer and additionally a dye compound.  Olson discloses an aqueous injectable formulation comprising the same hydrophilic polymers and similar dyes that are explicitly covalently bound to the polymers.  Olson recites a broad range of dyes that can be covalently bound to these hydrophilic polymers.  Included in this range of possible dyes are indocyanine dyes which are explicitly reactive and reflect light as a result of absorbing radiating light. This is disclosed by the Miki study.  In total, Smith discloses a formulation that meets the conditions of the claims, including an aqueous, sterile injectable formulation comprising a hydrophilic polymer and dye.  Smith and Miki establish the level of skill in the art regarding the type of bonding used in similarly structured compositions and the function and behaviors of those dyes when bound to those polymers as recited in Smith.  Applicant argues that the formulation of Smith is sued for labeling while Smith uses the dyes for another purpose and thus cannot be combined.  These are future intended uses and only relevant to methods of use claims.  The instant claims are drawn to products where the patentability is determined by the compositional components.  As such, the combination discloses the same composition as the instant claims and as such would render the claims obvious. It would have been obvious to include the dye molecules of Olson and Miki into the formulation of Smith, at the suggestion of Smith, in order to produce a stable imaging formulation that is injectable.  This combination would have been obvious as the formulations solve the same problem.  For these reasons, the claims remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618